              Case 2:16-cr-00237-JAM Document 212 Filed 07/17/20 Page 1 of 2


     THOMAS A. JOHNSON, SBN 119203
 1   KRISTY M. HORTON, SBN 271250
     Law Office of Thomas A. Johnson
 2   400 Capital Mall, Suite 2560
     Sacramento, CA 95814
 3   Telephone: (916) 442-4022
 4
 5                         IN THE UNITED STATES DISTRICT COURT
 6                      FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
                                                    )   Case No. 2:16-cr-00237-JAM
 8   UNITED STATES OF AMERICA,                      )
               Plaintiff,                           )   REQUEST TO SEAL EXHIBIT AND
 9                                                  )   ORDER
10          vs.                                     )
                                                    )   Date: TBD
11   PETER WONG,                                    )   Time: TBD
              Defendant.                            )   Judge: John A. Mendez
12                                                  )
                                                    )
13                                                  )
14                              REQUEST TO SEAL DOCUMENTS
15          Peter Wong, by and through his attorneys makes this request to seal Exhibit B and
16   Exhibit C of the Emergency Motion for Modification of Sentence Pursuant to 18 U.S.C. §
17   3582(c)(1)(A)(1). This Request to Seal a Document, the document to be sealed and the
18   proposed order to seal the document has been sent to the Court via Court’s proposed
19   Orders e-mail address and been sent to all counsel in the case by their respective e-mail
20   addresses. The Court’s authority to seal the documents is found in the Court’s inherent
21   powers to run the Court’s own calendar and docket.
22          The moving party requests the document be sealed under such notice of motion
23   and motion is filed with this Court, upon proper notice to the parties, and until this Court
24   issues an order unsealing such documents.
25          The Ninth Circuit has held that the First Amendment provides a qualified right of
26   the public and the press to access the judicial record. This right is overcome by a
27   showing by the United States and/or the defendant that “(1) [sealing] serves a compelling
28
     interest; (2) there is a substantial probability that, in the absence of [sealing], this

                                                                                                 1
             Case 2:16-cr-00237-JAM Document 212 Filed 07/17/20 Page 2 of 2



 1   compelling interest would be harmed; and (3) there are no alternatives to [sealing] that
 2   would adequately protect the compelling interest.” Oregonian Publ’g Co. v. United
 3   States District Court, 920 F.2d 1462, 1466 (9th Cir. 1990).
 4          Exhibit B and Exhibit C contain private medical records of Peter Wong and should
 5   be sealed to protect Mr. Wong’s privacy interests.
 6
 7   DATED: July 16, 2020                             Respectfully submitted,
 8                                                    /s/ Thomas A. Johnson
                                                      THOMAS A. JOHNSON
 9                                                    Attorney for Alex Goldman
10
11                                            ORDER

12
           Upon reading and considering the request to seal the document, and good cause
13
     being shown, the Court hereby grants the request to seal the documents.
14
15
     IT IS SO ORDERED.
16
     DATED: July 17, 2020
17
18                                                    /s/ John A. Mendez_________________
                                                      United States District Court Judge
19
20
21
22
23
24
25
26
27
28

                                                                                                2
